Filed 11/9/21 (unmodified opn. attached)


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                     FIRST APPELLATE DISTRICT

                               DIVISION FIVE


                                                   A161078
 JANE DOE,
           Plaintiff and Appellant,
                                                  (Napa County Super. Ct. No.
 v.                                               19CV001762)
 SCOTT DAMRON,
                                                  ORDER MODIFYING OPINION
           Defendant and Respondent.
                                                  [NO CHANGE IN JUDGMENT]

THE COURT:

      Pursuant to California Rules of Court, rule 8.264(c)(1), the
opinion filed on October 20, 2021, shall be MODIFIED as follows:
      1.       On page 8, in Discussion B.3., a new paragraph is in-
               serted immediately following the first paragraph in
               that section as follows:

                       This inquiry calls for a weighing of inter-
                       ests. (Burger King, supra, 471 U.S. at pp.
                       476-477.) Relevant interests include,
                       among others, the forum state’s interest
                       in adjudicating the case, the plaintiff’s in-
                       terest in obtaining convenient and effec-
                       tive relief, and the burden on the defend-
                       ant of appearing in the forum. (Id. at p.
                       477.)

      2.       On page 8, the very next paragraph (now the
               third paragraph in Discussion B.3.; previously
               the second paragraph in that section) is modi-
               fied as follows:

                                           1
           i.       The word “First” is deleted so that
                    the paragraph now begins with the
                    word “Damron.”

           ii.      The first parenthetical citation in
                    the paragraph, (See Keeton v. Hus-
                    tler Magazine (1984) 465 U.S. 770,
                    776-777 (Keeton) [state interests
                    are relevant to the reasonableness
                    of jurisdiction].), is deleted.

           iii.     The second parenthetical citation
                    at the end of the paragraph is
                    modified from (Id. at p. 776; see
                    also Rest.2d, Conf. of Laws, § 36,
                    comment (c).) to (Keeton v. Hustler
                    Magazine (1984) 465 U.S. 770, 776
                    (Keeton); see also Rest.2d, Conf. of
                    Laws, § 36, comment (c).).

3.   On page 9, paragraph 1 is modified as follows:

            i.      The word “Second” is deleted so that the
                    paragraph now begins with the word
                    “Contrary.”

            ii.     A new sentence is added to the end of the
                    paragraph as follows:

                  California’s interests weigh in favor of ju-
           risdiction.

4.   On page 10, the second-to-last paragraph of Discus-
     sion B.3. is modified as follows:

                  i. The following sentence is added immedi-
                     ately prior to the sentence “Damron has
                     not made a compelling case that a Cali-
                     fornia forum is unreasonable”:


                            2
                         The interests here are a mixed bag, but
                         none weighs strongly against jurisdiction.

                   ii.   Finally, at the very end of the paragraph,
                         a parenthetical citation is added: (Burger
                         King, supra, 471 U.S. at p. 478.)

The modification effects no change in the judgment.




           11/09/2021                          Jackson, P.J.
Date: ________________________
     _________________________, P.J.


A161078




                                 3
Napa County Superior Court Case No. 19CV001762. The Honora-
ble Victoria Wood.

ADZ Law, LLP and Tulin D. Acikalin, Laura Alvarez, Jessica
Dayton, and Paula Vielman-Reeves for Plaintiff and Appellant.

Hinshaw & Culbertson LLP and Amanda Almeda and Sandra
Mary Benyamin; Family Violence Appellate Project and Arati Va-
san, Cory Hernandez, and Jennafer Dorfman Wagner for Family
Violence Appellate Project, Alliance for Hope International, Bat-
tered Women’s Justice Project, California Women’s Law Center,
California Protective Parents Association, Center for a Non-Vio-
lence Community, Community Legal Aid SoCal, Domestic Abuse
Center, Doves of Big Bear Valley, Inc., FreeFrom, Law Founda-
tion of Silicon Valley, Legal Voice, Los Angeles County Bar Asso-
ciation Counsel for Justice Domestic Violence Project, Project
Sanctuary, Public Interest Law Project, Sanctuary for Families,
San Diego Volunteer Lawyer Program, Inc., Christine M. Scartz,
Stopping Domestic Violence, Walnut Avenue Family & Women’s
Center, and D. Kelly Weisberg, as Amici Curiae on behalf of
Plaintiff and Appellant.

Andrew D. Bradt, Professor of Law, University of California,
Berkeley School of Law, as Amicus Curiae on behalf of Plaintiff
and Appellant.

Law Offices of George P. Eshoo and George P. Eshoo for Defend-
ant and Respondent.




                                4
Filed 10/20/21 (unmodified opinion)

                  CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                     FIRST APPELLATE DISTRICT

                               DIVISION FIVE

 JANE DOE,
        Plaintiff and Appellant,
 v.                                            A161078
 SCOTT DAMRON,
        Defendant and Respondent.
                                               (Napa County
                                               Super. Ct. No. 19CV001762)



      While travelling in California, a man assaulted and injured
his spouse. Both live in Georgia. The spouse brought a tort
action in California superior court. The court concluded that it
lacked personal jurisdiction over the assailant and dismissed the
action. We reverse and hold that, absent compelling
circumstances that would make the suit unreasonable, a court
may exercise jurisdiction over a non-resident who commits a tort
while present in the state.

                                BACKGROUND

                                      A.

      While plaintiff Jane Doe and defendant Scott Damron
were married, the couple travelled together to California on two
occasions. In Riverside, according to Doe, Damron forcibly groped
her on a sidewalk, attempted to force her to perform oral sex on
him in the street, and then raped, battered, and strangled her in

                                      1
their hotel room. Doe alleges she sought help from hotel staff,
who called the police, and she received medical assistance. The
police arrested Damron and he eventually pled guilty to willfully
inflicting corporal injury on his spouse (Pen. Code, § 273.5, subd.
(a)).

      The couple travelled to California a second time to attend a
conference in Anaheim and to vacation in northern California.
Doe alleges that, during this trip, Damron grabbed her, shoved
her to the floor, strangled her, and bruised her neck.

      According to Doe, Damron also assaulted her numerous
times in Georgia. However, apart from the Riverside incident,
Damron denies ever assaulting Doe.

                                 B.

       During marital dissolution proceedings in Georgia, Doe
alleged that Damron abused her, and she filed claims against
him for battery, intentional infliction of emotional distress,
negligent infliction of emotional distress, and punitive damages.
Doe later dismissed these claims without prejudice. The Georgia
court granted the couple a divorce, finding that the marriage was
irretrievably broken.

                                 C.

       In the instant case, Doe asserts causes of action against
Damron for domestic violence (Civ. Code, § 1708.6), sexual
battery (id., § 1708.5), and gender violence (id., § 52.4). Although
Doe’s complaint alleges abuse in Georgia as well as California,
Doe stated in the trial court that her causes of action are based
solely on acts of violence that took place in California, and she
offered to amend her complaint to eliminate the allegations of
abuse in Georgia. We treat those allegations as abandoned. (See
Olabi v. Neutron Holdings, Inc. (2020) 50 Cal.App.5th 1017, 1020
[a party may abandon claims in open court].)


                                 2
      Damron filed a motion to quash service of process,
contending that exercising personal jurisdiction over him was
unfair because he lacked a sufficient connection with California
and because it would be too burdensome. He had never lived,
owned property, paid taxes, registered to vote, opened a bank
account, or held a driver’s license in California. His only contacts
arose from his two trips to California with Doe. He identified
witnesses and documents located in Georgia. The trial court
agreed with Damron, granted his motion, and dismissed the
action for lack of personal jurisdiction.

                           DISCUSSION

                                 A.

      As an initial matter, we reject Doe’s argument that Damron
is precluded from re-litigating the question of personal
jurisdiction because the issue was already decided in his criminal
case. (See, e.g., DKN Holdings LLC v. Faerber (2015) 61 Cal.4th
813, 824-825 [collateral estoppel precludes re-litigation of the
identical issue by a party bound by the prior judgment].) The
record does not establish the same basis for jurisdiction in the
two cases. Damron was present in California when he was
served with the criminal complaint. (See Burnham v. Superior
Court of California, County of Marin (1990) 495 U.S. 604, 610-
614, 619 (lead opn. of Scalia, J.) [presence in the forum when
served generally suffices for jurisdiction].) In the civil case,
however, Damron was not personally served in California with
Doe’s complaint. Accordingly, Doe cannot invoke collateral
estoppel.

                                 B.

      Doe maintains that the trial court may exercise personal
jurisdiction over Damron. We agree.




                                 3
                                 1.

       California grants its courts the power to assert personal
jurisdiction over out-of-state parties to the maximum extent that
the state and federal constitutions allow. (Code Civ. Proc., §
410.10.) The constitutional limit is found in the due process
clause, which requires a defendant to have sufficient “minimum
contacts” with the forum state to satisfy “ ‘traditional notions of
fair play and substantial justice.’ ” (International Shoe Co. v.
Washington (1945) 326 U.S. 310, 316 (International Shoe).)

       The minimum contacts doctrine serves two goals. First, it
protects interstate federalism: a state that has no legitimate
interest in a lawsuit should not encroach on states that do. (Ford
Motor Co. v. Montana Eighth Judicial District Court (2021) __
U.S. __, __ [141 S.Ct. 1017, 1025] (Ford).) Second, it treats
defendants fairly. When individuals or companies conduct
activities in (or direct actions toward) a state, they may
reasonably expect to be held to account in the state’s courts for
related misconduct. (Ibid.) But it is unfair for a state to exercise
jurisdiction over a party whose only contacts with the state were
“ ‘random,’ ‘fortuitous,’ or ‘attenuated.’ ” (Burger King Corp v.
Rudzewicz (1985) 471 U.S. 462, 486 (Burger King).)

      The nature and strength of a defendant’s contacts with a
state determine the type of jurisdiction a court may assert—
general or specific. General (also called all-purpose) jurisdiction
means that a defendant’s contacts with a state are sufficiently
extensive that the “defendant is ‘essentially at home,’ ” and the
court may exercise jurisdiction over the defendant regardless of
whether the claims relate to the forum state. (Ford, supra, __
U.S. at p. __ [141 S.Ct. at p. 1024].) Specific (case-linked)
jurisdiction means the defendant is less closely connected to the
forum state, and the court may only exercise jurisdiction if the
claims arise from or relate to the defendant’s contacts with the


                                 4
state. (Id., at pp. __ [141 S.Ct. at pp. 1024-1025].) Here, we are
only concerned with specific jurisdiction.

      The plaintiff has the initial burden of demonstrating, by a
preponderance of evidence, that the defendant’s actions have
created the requisite minimum contacts. (Zehia v. Superior
Court (2020) 45 Cal.App.5th 543, 552 (Zehia).) If the plaintiff
succeeds, the burden shifts to the defendant to demonstrate
jurisdiction would nonetheless be unreasonable. (Ibid.)

       Our review is de novo, based on undisputed facts and the
trial court’s factual findings. (Zehia, supra, 45 Cal.App.5th at p.
552.) The trial court assumed that Doe established minimum
contacts and thus made no findings on that point. Several facts
are undisputed. Damron and Doe travelled together on at least
two trips to California. Although Damron denies that he
assaulted Doe on other occasions, he admitted that he assaulted
and injured her in California when he pled guilty to willfully
inflicting corporal injury on her on the Riverside trip (Pen. Code,
§ 273.5, subd. (a)). The causes of action that allegedly grew out of
this intentional tort include domestic violence (Civ. Code, §
1708.6), sexual battery (id., § 1708.5), and gender violence (id., §
52.4). (See Lundgren v. Superior Court (1980) 111 Cal.App.3d
477, 485 [the nature of a cause of action in an unverified
complaint is relevant to the jurisdictional analysis].) The trial
court’s ultimate conclusion—that exercising personal jurisdiction
over Damron would be unreasonable—is a legal question that we
review independently. (Zehia, supra, at p. 552.)

                                 2.

      We now examine Damron’s actions to determine whether
they constitute minimum contacts sufficient for personal
jurisdiction.

     To support specific jurisdiction, we look for a relationship
between the defendant, the forum state, and the litigation.

                                 5
(Ford, supra, __ U.S. at p. __ [141 S.Ct. at p. 1025].) Specifically,
(1) the defendant’s own actions must connect him or her to the
forum state (Walden v. Fiore (2014) 571 U.S. 277, 284-286
(Walden)), and (2) the litigation must arise from or relate to the
defendant’s actions.1 (Ford, supra, at p. __ [141 S.Ct. at p. 1026].)

      These requirements are met when a tort claim is based on
the actions of a defendant who traveled to a state and, while
there, injured the plaintiff. (See Taylor-Rush v. Multitech Corp.
(1990) 217 Cal.App.3d 103, 111, 114; Kaiser Aetna v. Deal (1978)
86 Cal.App.3d 896, 901 (Kaiser Aetna).) The defendant’s
actions—traveling to the state, tortiously injuring the plaintiff—
took place in the forum state, and the lawsuit arose from those
actions. (Compare Walden, supra, 571 U.S. at pp. 288-289 [no
meaningful connection to Nevada where defendant did not travel
to Nevada or commit tortious acts there].)




1 Courts have used different (often opaque) language to describe
the requisite connection between a defendant’s actions and a
forum state in various situations. (See Snowney v. Harrah’s
Entertainment, Inc. (2005) 35 Cal.4th 1054, 1062-1063, abrogated
on another ground in Bristol-Myers Squibb Co. v. Superior Court
of California (2017) __ U.S. __ [137 S.Ct. 1773, 1781].) In cases
that sound in contract, the Ninth Circuit asks whether the
defendant “purposefully avail[ed] himself of the privilege of
conducting activities in the forum,” but, in cases that sound in
tort, it asks whether the defendant “purposefully direct[ed] his
activities” toward the forum. (Schwarzenegger v. Fred Martin
Motor Co. (9th Cir. 2004) 374 F.3d 797, 802.) Asking whether the
defendant directed activities toward the forum state, however,
makes more sense when the defendant was not physically
present in the state at the time. (See Burger King, supra, 471
U.S. at p. 476.) As we explain below, the inquiry here is
straightforward: When a defendant commits a tort in the forum
state, the defendant has established a sufficient connection with
the state to satisfy due process.

                                 6
      Indeed, it is well settled that jurisdiction is proper even
when the alleged tort occurred during a single, brief visit. The
classic example is a visitor who negligently causes a car accident.
(Hess v. Pawloski (1927) 274 U.S. 352, 356; see International
Shoe, supra, 326 U.S. at p. 318 [citing Hess with approval].)
“ ‘There is little doubt that a [defendant] is amenable to state
jurisdiction in a tort action even though it has carried on only
isolated or sporadic activity within the forum state, so long as the
alleged tort grew out of that activity.’ ” (Elkhart Engineering
Corp. v. Dornier Werke (5th Cir. 1965) 343 F.2d 861, 865-868
[negligent plane crash in the forum state]; see also James R.
Twiss, Ltd. v. Superior Court of Los Angeles County (1963) 215
Cal.App.2d 247, 250-252, 254 [tort suit against non-resident
company for personal injuries caused while the company’s ship
was docked in the forum state].)

       Our Supreme Court has held that a court may properly
exercise jurisdiction over a non-resident who was sued in tort for
a dog bite. (Owens v. Superior Court of Los Angeles County
(1959) 52 Cal.2d 822, 830-832.) The suit arose from the
defendant’s ownership and possession of the offending dog while
in the state—nothing more was required to satisfy due process.
(Id. at p. 830.) The Owens court explained: “it is reasonable and
fair to require a defendant whose voluntary acts have given rise
to a cause of action in a state to litigate his responsibility for that
conduct at the place where it occurred.” (Id. at p. 831; see also
Kaiser Aetna, supra, 86 Cal.App.3d at p. 901; Rest.2d, Conf. of
Laws, § 36, subd. (1) [“A state has power to exercise judicial
jurisdiction over an individual who has done . . . an act in the
state with respect to any claim in tort arising from the act.”].)

      Given Owens and Hess, Damron’s actions easily satisfy the
minimum contacts requirement. If a negligent car accident or
dog bite suffices, surely an assault does, too. In no way could
Damron’s intentional tort in California be described as a “


                                   7
‘random,’ ‘fortuitous,’ or ‘attenuated’ ” basis for jurisdiction that
falls short of the minimum contacts. (Burger King, supra, 471
U.S. at p. 486.) Visitors to a state should reasonably expect that,
if they assault someone on their travels, they may have to answer
for their conduct in the state’s courts. Indeed, Damron was
criminally prosecuted in California for the same conduct.

                                 3.

      Lastly, we consider whether, notwithstanding sufficient
contacts with the state, Damron has presented “a compelling case
that the presence of some other considerations would render
jurisdiction unreasonable.” (Burger King, supra, 471 U.S. at p.
477; but see Rest.2d, Conf. of Laws, § 36, subd. (1) [jurisdiction is
reasonable for an in-state tort as a matter of law].)

        First, Damron posits that “California has no interest in
adjudicating alleged domestic violence allegations where the
entire domestic relationship was in Georgia.” (Italics omitted.)
(See Keeton v. Hustler Magazine (1984) 465 U.S. 770, 776-777
(Keeton) [state interests are relevant to the reasonableness of
jurisdiction].) Damron misses the point. The issue is not
California’s interest in regulating a domestic relationship in
Georgia. The issue is California’s interest in regulating tortious
conduct in California. That interest is beyond dispute.
“ ‘ “ [T]orts involve wrongful conduct which a state seeks to deter,
and against which it attempts to afford protection.” ’ ” (Id. at p.
776; see also Rest.2d, Conf. of Laws, § 36, comment (c).)

      Second, contrary to Damron’s suggestion, the state’s
interest extends to non-resident victims. (See Freestream
Aircraft (Bermuda) Limited v. Aero Law Group (9th Cir. 2018)
905 F.3d 597, 608 [a state “does have an interest in torts
allegedly committed [against non-residents] within its borders
(namely, preventing them).”].) California law protects people
from domestic violence, holds abusers to account, and provides a
remedy for victims of spousal abuse that occurs in the state—
                                  8
without regard for whether the abusers or victims reside here.
(See, e.g., Civ. Code, § 1708.6 [providing for liability for the tort of
domestic violence]; Pen. Code, § 273.5; Hogue v. Hogue (2017) 16
Cal.App.5th 833, 839.) If a defendant has minimum contacts
with a forum state, there is no additional requirement that the
plaintiff be a resident of that state. (Keeton, supra, 465 U.S. at p.
780; Epic Communications, Inc. v. Richwave Technology, Inc.
(2009) 179 Cal.App.4th 314, 336.) Constitutional limits on
jurisdiction do not grant a free pass to tourists and business
travelers—millions of whom visit California each year—to abuse
their spouses or assault other visitors without fear of civil
liability in the state.

        Finally, Damron argues that it would be unfair to
adjudicate the case in California because it would be
inconvenient and burdensome. Despite sufficient contacts with a
forum state, a defendant may prevail by demonstrating that
litigating the case in a foreign state would be “ ‘so gravely
difficult and inconvenient’ ” that it would put him at a “ ‘severe
disadvantage’ in comparison to his opponent.” (Burger King,
supra, 471 U.S. at p. 478.) Damron submitted a declaration
asserting, with scant details, that California is a “seriously
inconvenient forum” and that “it will be an extreme financial
burden” for him to have to defend suit here. The trial court noted
that Damron has identified at least 20 individuals in Georgia
that “are or may be” witnesses in the case. Damron says his
witnesses in Georgia could testify to Doe’s “erratic behavior and
her jealous rages.” His Georgia attorney declared, again with no
specifics, that “all documents[] [and] any alleged medical records
or therapist records are all in Georgia,” and it would be expensive
to “procure certified copies, subpoena documents, etc.”

      We are not persuaded. To be sure, both parties would
suffer inconvenience, expense, and burdens. Both live in Georgia.
Both have retained counsel in California. While Damron has


                                   9
identified witnesses and documents in Georgia, Doe has
identified at least nine witnesses in California who allegedly have
relevant information about the assault in Riverside, including
hotel employees who called the police for her, a medical
responder, a treating physician who examined her for sexual
assault, and a police detective, investigator, and two officers.
(See Integral Development Corp. v. Weissenbach (2002) 99
Cal.App.4th 576, 592 [personal jurisdiction over non-resident was
reasonable even though “proof of the claims alleged may require
witnesses from both California and Germany”]; Rest.2d, Conf. of
Laws, § 36, comment (c) [a state’s jurisdiction over a tort action is
reasonable, in part, because there will usually be witnesses in
that state].) Damron has not made a compelling case that a
California forum is unreasonable.

      We have considered Damron’s remaining arguments and
find them to be without merit.

                           DISPOSITION

     The judgment is reversed. On remand, the trial court shall
deny Damron’s motion to quash for lack of personal jurisdiction.




                                 10
                                    _______________________
                                    BURNS, J.



We concur:




____________________________
JACKSON, P.J.




____________________________
SIMONS, J.



A161078




                               11
Napa County Superior Court Case No. 19CV001762. The
Honorable Victoria Wood.

ADZ Law, LLP and Tulin D. Acikalin, Laura Alvarez, Jessica
Dayton, and Paula Vielman-Reeves for Plaintiff and Appellant.
Hinshaw & Culbertson LLP and Amanda Almeda and Sandra
Mary Benyamin; Family Violence Appellate Project and Arati
Vasan, Cory Hernandez, and Jennafer Dorfman Wagner for
Family Violence Appellate Project, Alliance for Hope
International, Battered Women’s Justice Project, California
Women’s Law Center, California Protective Parents Association,
Center for a Non-Violence Community, Community Legal Aid
SoCal, Domestic Abuse Center, Doves of Big Bear Valley, Inc.,
FreeFrom, Law Foundation of Silicon Valley, Legal Voice, Los
Angeles County Bar Association Counsel for Justice Domestic
Violence Project, Project Sanctuary, Public Interest Law Project,
Sanctuary for Families, San Diego Volunteer Lawyer Program,
Inc., Christine M. Scartz, Stopping Domestic Violence, Walnut
Avenue Family & Women’s Center, and D. Kelly Weisberg, as
Amici Curiae on behalf of Plaintiff and Appellant.
Andrew D. Bradt, Professor of Law, University of California,
Berkeley School of Law, as Amicus Curiae on behalf of Plaintiff
and Appellant.
Law Offices of George P. Eshoo and George P. Eshoo for
Defendant and Respondent.




                                12